                           Case 18-12456-gs                Doc 255          Entered 02/13/21 18:07:27                   Page 1 of 2
                          STEVEN T. GUBNER - Bar No. 4624 / JERROLD L. BREGMAN - Pro Hac Vice pending
                          Brutzkus Gubner
19% 5HY       300 S. 4th Street, Suite 1550, Las Vegas, NV 89101
                          Phone: (702) 835-0800 / Fax: (866) 995-0215 / Email: sgubner@bg.law; jbregman@bg.law
                      1   Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

                      2
                      3                                      UNITED STATES BANKRUPTCY COURT

                      4                                                   DISTRICT OF NEVADA

                      5
                          In re                                                         )         BK- S-18-12456 GS
                      6
                                                                                        )         Chapter 11
                          DESERT OASIS APARTMENTS, LLC,
                      7                                                                 )
                                                                                        )         NOTICE OF HEARING ON
                      8                                                                 )         MOTION FOR ORDER ALLOWING CLAIM FOR
                                                                                        )         PURPOSES OF PLAN CONFIRMATION, VOTING, etc.
                      9                                                                 )         Hearing Date: 3/11/2021
                  10                                                                    )         Hearing Time: 1:30 p.m.
                                                      Debtor(s)                         )
                  11                                                                                  an Order Allowing Desert Land, LLC's
                                                                                                      Claim at $4.5 Million for Purposes of
                  12      NOTICE IS HEREBY GIVEN that a MOTION FOR
                                                                                                      Plan Confirmation, Voting, Etc.
                                                                                                                                              was filed on
                                                 Jeffrey I. Golden, Chapter 11
                  13      02/11/2021 by           Trustee for Desert Land, LLC       . The Motion seeks the following relief: allowance of
                  14      claim for plan confirmation, voting & any distribution reserve    . Any opposition must be filed pursuant to Local

                  15      Rule 9014.
                  16
                  17      NOTICE IS FURTHER GIVEN that if you do not want the court to grant the relief sought in the

                  18      Motion, or if you want the court to consider your views on the Motion, then you must file an
                  19      opposition with the court, and serve a copy on the person making the Motion no later than 14 days
                  20
                          preceding the hearing date for the motion, unless an exception applies (see Local Rule 9014(d)(3)).
                  21
                          The opposition must state your position, set forth all relevant facts and legal authority, and be
                  22
                          supported by affidavits or declarations that conform to Local Rule 9014( c).
                  23
                  24
                  25
                  26
                  27
                  28
     Case 18-12456-gs         Doc 255     Entered 02/13/21 18:07:27          Page 2 of 2



 1       If you object to the relief requested, you must file a WRITTEN response to this pleading
 2       with the court. You must also serve your written response on the person who sent you this
 3       notice.

 4
         If you do not file a written response with the court, or if you do not serve your written
 5       response on the person who sent you this notice, then:
 6           • The court may refuse to allow you to speak at the scheduled hearing; and
             • The court may rule against you without formally calling the matter at the hearing.
 7
 8
 9   NOTICE IS FURTHER GIVEN that the hearing on the said Motion will be held before a
     United States Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Boulevard South
10
     Third Floor, Bankruptcy Courtroom No. ** , Las Vegas, Nevada 89101 on 3/11/2021                
11
     at the hour of 1:30 p.m. .
12     3XUVXDQWWR$GPLQLVWUDWLYH2UGHUWKHKHDULQJRQWKH0RWLRQZLOOEHFRQGXFWHGWHOHSKRQLFDOO\RU
     YLD=RRPYLGHRFRQIHUHQFH3OHDVHFKHFNWKH&RXUW VFDOHQGDUIRUDGGLWLRQDOGHWDLOV
13
     DATED: 02/13/2021                             /s/ Steven T. Gubner
14                                                 Attorney/Debtor
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -2-
